PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Liu et al.
Application No. 16/600,278
Filed: 11 Oct 2019
For: Multifunctional Coatings and Chemical Additives

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed January 25, 2022, to accept an unintentionally delayed claim(s) under 35 USC 120, 35 USC 121, 35 USC 365(c), or 35 USC 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s).
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:

(1) 	the reference required by 35 USC 120 and 37 CFR 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional. The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with item (1). The instant petition is not accompanied by an updated Application Data Sheet. However, the updated Application Data Sheet filed November 19, 2021 is not subject to entry as petitioner does not properly set forth a claim of priority between the instant application and an earlier filed application(s). 

A proper benefit claim to a chain of prior applications must include proper references to each prior application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must have been made in each intermediate application in the chain of prior applications. In other words, a benefit claim to a chain of prior applications will only be effective if each prior application actually includes a proper benefit chain.

Further, the reference also must properly identify the relationship of the applications, namely, whether the later-filed application is a continuation, divisional, or continuation-in-part of the prior-filed nonprovisional application, international application, or international design application. See, 37 CFR 1.78(d)(2).

Any request for reconsideration of this decision must be accompanied by a proper updated Application Data Sheet in compliance with 37 CFR 1.76.

Please note the following url with respect to priority and benefit claims:

https://www.uspto.gov/sites/default/files/documents/ads_hints_march2017.pdf

The petition does not comply with item (3). The required statement of unintentional delay has not been provided.

Any request for reconsideration of this decision must be accompanied by the required statement that “the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.”

An examination of this petition reveals that applicant is unfamiliar with patent petition procedures, rules, and practices. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. 

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)